Exhibit 10.25

 

FIRST AMENDMENT TO

MOCON INC. 2015 EMPLOYEE STOCK PURCHASE PLAN

 

WHEREAS, MOCON, Inc. (the “Company”) maintains and operates the MOCON, Inc. 2015
Employee Stock Purchase Plan (the “Plan”); and

 

WHEREAS, the Company desires to amend the Plan to allow for issuance of
fractional shares in order to lower the administrative costs of operating the
Plan;

 

NOW, THEREFORE, pursuant to Section 7.5 of the Plan, the Plan be and it is
hereby amended as follows:

 

1.     By inserting the phrase “and fractional” before the words “shares” in the
first sentence of Section 4.3(a) such that the sentence now reads in its
entirety as follows:

 

“On the applicable Exercise Date for an Offering, each Participant shall
automatically and without any action on such Participant’s part be deemed to
have exercised his or her Option to purchase at the applicable Option Price the
largest number of whole and fractional shares of Common Stock which can be
purchased with the amount in the Participant’s Plan Account, subject to Sections
4.1 and 5.3 hereof.”

 

2.     By inserting the phrase “and fractional” before the words “shares” in
clause (ii) of Section 6.1(a) such that the clause now reads in its entirety as
follows:

 

“(ii) exercise the Option for the maximum number of whole and fractional shares
of Common Stock on the applicable Exercise Date with any remaining Plan Account
balance returned to the Participant in one lump-sum payment in cash within
thirty (30) days after such Exercise Date”

 

3.     By deleting the proviso in clause (iii) of Section 3.1(b) such that this
clause now ends with “other Section 423 Option”.